        Case 3:19-cv-00517-SI Document 39 Filed 07/23/19 Page 1 of 3



 1   David Berten (IL Board # 6200898)             Aleksander J. Goranin
     (Member of the N.D. Ca. Bar)                  AGoranin@duanemorris.com
 2   dberten@giplg.com                             DUANE MORRIS LLP
     Global IP Law Group, LLC
 3   55 West Monroe Street, Suite 3400             30 South 17th Street
     Chicago, IL 60603                             Philadelphia, PA 19103-4196
 4   T: (312) 241-1500                             Telephone: 215.979.1868
     F: (312) 241-1522                             Facsimile: 215.754.4683
 5   Attorney for Plaintiff,                       Attorneys for Defendant Heidelberger
     RAH Color Technologies LLC                    Druckmaschinen AG
 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
10                         NORTHERN DISTRICT OF CALIFORNIA
11
                                                 CASE NO. 3:18-MD-02874-SI
12   In re: RAH COLOR TECHNOLOGIES
     LLC PATENT LITIGATION                       PROPOSED ORDER ON JOINT
13                                               STIPULATION OF DISMISSAL

14   This Document Relates to One Case:          Judge Susan Illston
     RAH Color Technologies LLC v.
15   Heidelberger Druckmaschinen, No. 3:19-cv-
     00517-SI
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                               3:19-CV-00517-SI
         Case 3:19-cv-00517-SI Document 39 Filed 07/23/19 Page 2 of 3



 1                PROPOSED ORDER ON JOINT STIPULATION OF DISMISSAL

 2
            This matter has come before the Court on the parties’ Joint Stipulation of Dismissal. After
 3
     full consideration of all the papers and submissions, the Court finds that all claims in the case of
 4
     RAH Color Technologies LLC v. Heidelberger Druckmaschinen AG, No. 3:19-cv-00517-SI shall
 5
     be dismissed with prejudice and without fees or costs to any party.
 6
            The Stipulation is GRANTED.
 7
            IT IS SO ORDERED.
 8

 9          Dated:     7/23/19

10
                                                                   ______________________
11                                                                 The Honorable Susan Illston
                                                                   United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1                                  3:19-CV-00517-SI
         Case 3:19-cv-00517-SI Document 39 Filed 07/23/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE

 2          The undersigned certifies that a copy of the foregoing document PROPOSED ORDER

 3   ON JOINT STIPULATION OF DISMISSAL was electronically filed and served upon counsel of

 4   record via the Court’s CM/ECF system on July 23, 2019.

 5

 6
     Dated: July 23, 2019                             Respectfully,
 7
                                                      /s/ David Berten
 8
                                                      David Berten (dberten@giplg.com)
 9                                                    Global IP Law Group, LLC
                                                      55 West Monroe St.
10                                                    Suite 3400
                                                      Chicago, IL 60603
11
                                                      Attorney for Plaintiff, RAH Color
12                                                    Technologies LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2                               3:19-CV-00517-SI
